Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01734-DDD-NYW

   MELANIE TOLBERT

           Plaintiff,

   v.

   HIGH NOON PRODUCTIONS, LLC, et al.

           Defendants.

                        [PROPOSED] STIPULATED PROTECTIVE ORDER

         The Court, having been fully advised, hereby ORDERS as follows:

         1.       In this action, at least one of the Parties anticipates that one or both of them may

  seek Confidential Information (as defined in Paragraph 2 below) in the course of discovery in this

  case. The Parties understand that with respect to Confidential Information, the Producing Party

  asserts that the public disclosure of such information or any exchange of such information outside

  the scope of this litigation could result in significant injury to one or more of the party’s business

  or privacy interests. The Parties have entered into this Stipulation and request the Court enter this

  Protective Order for the purpose of preventing the disclosure and/or use of Confidential

  Information except as set forth herein.

         2.       As used herein, “Confidential Information” means any proprietary or other

  confidential information, regardless of form, including but not limited to, research, development,

  commercial, financial or business information, employee records, and trade secrets the disclosure

  of which would likely cause commercial harm to the producing party or a third-party, and that a
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 2 of 8




  producing party discloses in the course of this litigation and in good faith, after review by counsel

  of record for the designating party, designates as “Confidential Information” pursuant to Paragraph

  3 below.

         3.      Under the terms of this Protective Order, the parties and anyone or any entity

  executing Exhibit A may designate information as “Confidential Information” in the following

  manner:

              a. With respect to documents, by stamping the term “CONFIDENTIAL” clearly and

                 conspicuously on the face of each page containing Confidential Information. In lieu

                 of marking the original documents, the designating party or non-party may mark

                 the copies that are produced or exchanged.

              b. With respect to Electronically Stored Information (“ESI”) that is produced in a

                 native format, by designating it as “Confidential” in a written communication

                 provided to the non-producing party contemporaneously with the production of the

                 ESI.

              c. With respect to testimony that is not transcribed, by designating it as “Confidential”

                 in a written communication provided to the non-producing party no later than

                 fourteen (14) business days after the testimony is given.

              d. With respect to testimony being transcribed, by designating it as “Confidential” at

                 the time the testimony is given or within fourteen (14) business days following the

                 date the testimony is transcribed.

         4.      All Confidential Information provided by a Party in response to a discovery request

  or transcribed testimony shall be subject to the following restriction:




                                                      2
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 3 of 8




              a. It shall be used only for the purpose of this litigation and not for any business or

                 other purpose whatsoever;

              b. It shall not be communicated or disclosed by any Party’s counsel or a Party in any

                 manner, either directly or indirectly, to anyone except for purposes of this case and

                 unless an affidavit in the form of Exhibit A has been signed, provided, however,

                 that there shall be no requirement to obtain an affidavit for those persons identified

                 in paragraphs 7.a., 7.b., 7.c. 7.d., and 7.f. of this Stipulated Protective Order.

         5.      Individuals authorized to review Confidential Information pursuant to this

  Stipulated Protective Order shall hold Confidential Information in confidence and shall not divulge

  the Confidential Information, either verbally or in writing, to any other person, entity or government

  agency other than pursuant to this Protective Order or unless authorized to do so by court order.

         6.      The Party’s counsel who discloses Confidential Information shall be responsible

  for obtaining and retaining copies of the original affidavits signed by qualified recipients of

  Confidential Information.

         7.      Confidential Information shall not be disclosed to any person or entity other than:

              a. This Court, including court personnel, court reporters and persons operating video

                 recording equipment at depositions in this action;

              b. Corporate (in-house) and outside attorneys for each party actively engaged in this

                 litigation and law clerks, paralegals, office clerks, and secretaries working under

                 their supervision;

              c. The named parties in this litigation;

              d. Any witness with prior knowledge of the information and/or prior or current




                                                    3
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 4 of 8




                   possession of the documents to be disclosed;

                e. Consultants, investigators, or experts (hereinafter referred to collectively as

                   “experts”) retained or employed by the parties or counsel to assist in the preparation

                   and trial of the lawsuit. Prior to disclosure to any expert, the expert must be

                   informed of and agree to be subject to the provisions of this Stipulated Protective

                   Order requiring that the documents and information be held in confidence, as

                   represented in Exhibit A;

                f. Any mediator retained by the parties in an effort to mediate and/or settle the claims

                   in this action;

                g. Essential insurance representatives needed for claims evaluation. The insurance

                   representative must be informed of and agree to the provisions of this Protective

                   Order requiring that the documents and information be held in confidence, as

                   represented in Exhibit A, but insurance representative need not execute Exhibit A.

          8.       No copies of Confidential Information shall be made except by, on behalf of or at

  the direction of counsel in this litigation and such copies shall be made and used solely for purposes

  of this litigation.

          9.       During the pendency of this litigation, counsel shall retain custody of Confidential

  Information and may provide disclosure as permitted under this Order.

          10.      An inadvertent failure to designate documents and information as “Confidential”

  shall not, in and of itself, constitute a waiver of a claim of confidentiality and may be corrected by

  prompt supplemental written notice designating the documents and information as “Confidential.”

  The party receiving the Confidential Information shall use its best efforts to retrieve any




                                                     4
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 5 of 8




  inadvertently disclosed Confidential Information from any persons given Confidential Information

  who are not otherwise entitled to see the Confidential Information.

          11.     If any counsel objects to the designation of certain information as Confidential

  Information, as soon as possible after determining that said designation is in error or inappropriate,

  he or she shall promptly inform the other parties' counsel in writing of the specific grounds of

  objection to the designation. All counsel shall then, in good faith and on an informal basis, attempt

  to resolve such dispute. If after such good faith attempt, all counsel are unable to resolve their

  dispute, opposing counsel may move for a disclosure order consistent with this order. Any motion

  for disclosure shall be filed within 14 days of receipt by counsel of notice of opposing counsel's

  objection, and the information shall continue to have Confidential Information status from the time

  it is produced until the ruling by the Court on the motion.

          12.     In the event Confidential Information is used in any court filing or proceeding in

  this action other than use at trial for which the Court will provide instructions as to its use, it shall

  not lose its confidential status as between the parties through such use. To the extent that any Party

  seeks to utilize Confidential Information in any court filing under restriction, the Party will comply

  with D.C.COLO.L.CivR 7.2 for its filing. Nothing in this Order may be construed as restricting

  any document and/or information from the public record.

          13.     The termination of this action shall not relieve counsel or other persons obligated

  hereunder from their responsibility to maintain the confidentiality of Confidential Information

  pursuant to this Protective Order, and the Court shall retain continuing jurisdiction to enforce the

  terms of this Protective Order.

          14.     By agreeing to the entry of this Protective Order, the Parties adopt no position as to




                                                     5
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 6 of 8




  the protected nature of the documents produced subject to provisions of the order, their

  authenticity, or their admissibility.

          15.      Upon termination of this litigation, including any appeals, each Party's counsel shall

  make available all Confidential Information provided subject to this Protective Order as well as

  copies not otherwise destroyed to the producing party at the offices of counsel to whom the

  Confidential Information was produced. If within thirty (30) days after providing notice to

  producing counsel of the availability of the Confidential Information the producing party has not

  taken possession of the Confidential Information, counsel providing notice shall destroy the

  Confidential Information as documents are destroyed in the normal course of counsel’s business.

          16.      Nothing in this Protective Order shall preclude any Party from filing a motion

  seeking further or different protection for the Court under Rule 26(c) of the Federal Rules of Civil

  Procedure, or from filing a motion with respect to the manner in which Confidential Information

  shall be treated at trial.



  IT IS SO ORDERED.

  DATED: this 9th day of September, 2020.




                                                  BY THE COURT:


                                                  __________________________________
                                                  United States Magistrate Judge




                                                     6
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 7 of 8




                                               EXHIBIT A


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01734-NYW

   MELANIE TOLBERT

             Plaintiff,

   v.

   HIGH NOON PRODUCTIONS, LLC, et al.

             Defendants.

             AFFIDAVIT AND ACKNOWLEDGEMENT OF PROTECTIVE ORDER


         I, ______________________________, swear and affirm and state under penalty of

  perjury:

         1.         I have read and been provided a copy of the Stipulated Protective Order entered in

  the above-captioned lawsuit.

         2.         I have been informed by ________________, counsel for __________________,

  that materials marked “Confidential” are Confidential Information as defined in the Stipulated

  Protective Order.

         3.         I promise that I will not divulge, or undertake to divulge to any person or recording

  device any Confidential Information shown or told to me except as authorized in the Stipulated

  Protective Order except those employed, retained, or contracted by me to assist in my work in this

  litigation. As to any person employed, retained or contracted by me to assist, I will inform them




                                                      7
Case 1:20-cv-01734-DDD-NYW Document 30 Filed 09/09/20 USDC Colorado Page 8 of 8




  of their obligations to maintain the Confidential Information and have them review the Stipulated

  Protective Order. I will not use the Confidential Information for any purpose other than this

  litigation.

          4.     I will abide by the terms of the Stipulated Protective Order.

          5.     For the purpose of enforcing the terms of the Stipulated Protective Order, I hereby

  submit myself to the jurisdiction of the Court in the above-captioned lawsuit.



  Dated: _____________________________


  ________________________________
  Signature


  ________________________________
  Printed Name


  ________________________________
  Street Address


  ________________________________
  City, State, Zip

  ________________________________
  Telephone

  ________________________________
  Email




                                                   8
